Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3, 7, 12, 14, 17, 18, 21-24, 26, 29-31, and 33-36 are pending in the application.

Election/Restrictions
Applicant’s election of Group I, 

    PNG
    media_image1.png
    287
    626
    media_image1.png
    Greyscale

and the species of Example 21, found on pages 113-114 of the instant specification (reproduced below),


    PNG
    media_image2.png
    60
    593
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    147
    258
    media_image3.png
    Greyscale

in the reply filed on December 8, 2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

The requirement is still deemed proper and is therefore made FINAL.


  	Applicant’s claimed compound genus in elected 
Group I has a number of variables and their permutations and combinations result in a vast number of compounds that are generically claimed.  In an 


Claims 35 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 
December 8, 2020.
Information Disclosure Statement
The Examiner has considered the Information Disclosure Statements filed on May 11, 2020 and 
June 30, 2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Objections
Claims 1, 7 and 14 are objected to because of the following informalities:  
a)	in claim 1 (page 3, line 5 of the page), a space should be added before “halo”;
b)	in claim 1 (the next to the last line of the claim), a comma should be added after “hydrogen”;
c)	in claim 7, the semi-colon at the end of the claim should be changed to a period; and
d)	in claim 14, the phrase “any one of” should be deleted.


	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1 (line 8 of the claim), under the definition of the R1 variable, the phrase “each R1 is 1 is” since there is only one occurrence of the R1 variable.
In claim 1 (lines 14 and 17 of the claim), “independently” should be deleted, both occurrences, since only one of these substituents can occur in the compound.
In claim 26, lines 2-3 of the claim, the phrase “groups selected from the group consisting of” should be deleted since the alkyl can be substituted with only the -NRb2Rc2 substituent.
In claim 26, line 4 of the claim, “independently” should be deleted since its presence is confusing.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 12, 14, 17, 18, 21-24, 26 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by:
a)	the compound of PubChem CID 145820 {National Center for Biotechnology Information. PubChem Compound Summary for CID 145820, (1H-Benzo[d]imidazol-2-yl)methanamine. https://pubchem.ncbi.nlm.nih.gov/ compound/1H-Benzo_d_imidazol-2-yl_methanamine. Accessed October 1, 2020, create date March 26, 2005},

    PNG
    media_image4.png
    124
    197
    media_image4.png
    Greyscale

{a compound of instant formula I, 
    PNG
    media_image5.png
    526
    672
    media_image5.png
    Greyscale
, wherein A=R1; R1=(C1)alkyl substituted with one -NRb2Rc2; Rb2=H; Rc2=H; R2=H; R3=H; R4=H; R5=H; and R6=H };   


b)	the compound of PubChem CID 53617626 {National Center for Biotechnology Information. PubChem Compound Summary for CID 53617626. https://pubchem.ncbi.nlm. nih.gov/compound/53617626. Accessed February 23, 2021, create date December 3, 2011},

    PNG
    media_image6.png
    136
    260
    media_image6.png
    Greyscale

{a compound of instant formula I, 
    PNG
    media_image5.png
    526
    672
    media_image5.png
    Greyscale
, wherein A=-C(=O)N(Ra1)-R1; Ra1=H; R1=5-membered monocyclic heterocyclyl-(C4)alkyl; R2=H; R3=H; R4=H; R5=H; and R6=H }; 


	c)	the compound of PubChem CID 69859718 {National Center for Biotechnology Information. PubChem Compound Summary for CID 69859718, 2-(Pyrrolidin-2-ylmethyl)-1H-benzimidazole. https://pubchem.ncbi.nlm.nih.gov/ compound/2-_Pyrrolidin-2-ylmethyl_-1H-benzimidazole. Accessed February 24, 2021, create date 
December 1, 2012},

    PNG
    media_image7.png
    153
    228
    media_image7.png
    Greyscale

{a compound of instant formula I, 
    PNG
    media_image5.png
    526
    672
    media_image5.png
    Greyscale
, wherein A=R1; R1=5-membered monocyclic heterocyclyl-(C1)alkyl; R2=H; R3=H; R4=H; R5=H; and R6=H };   or


d)	Ozden et al. {Journal of Heterocyclic Chemistry (2011), 48(6), pages 1317-1322} - who disclose Compound 14 in 1,2-propylene glycol and disclose that Compound 14 has antibacterial and antifungal activities (Scheme 1 on page 1318; Table 2 on page 1320; and the last paragraph in column 1 on page 1319),

    PNG
    media_image8.png
    295
    602
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    133
    1015
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    54
    1020
    media_image10.png
    Greyscale


{a compound of instant formula I, 
    PNG
    media_image5.png
    526
    672
    media_image5.png
    Greyscale
, wherein A=-C(=O)N(Ra1)-R1; Ra1=H; R1=6-membered monocyclic heterocyclyl; R2=H; R3=H; R4=halo; R5=halo; and R6=H}.

Each of the above cited prior art disclose at least one compound that is embraced by the instant claimed invention as shown above.  Therefore, each of the above 
		

Note to Applicant: Not every piece of prior art found in the database search which would anticipate the instant claimed invention under examination has been applied against the instant currently pending claims under examination.  See MPEP 904.03.


Allowable Subject Matter
	The elected species of Example 21, found on pages 113-114 of the instant specification, is allowable over the prior art of record.

Claims 29-31 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including 



Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact 
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



February 24, 2021
Book XXVI, page 115